DETAILED ACTION
Status of Claims
	Claims 2-6, 8-10, 12-16 and 18-28 are pending.
	Claims 1, 7, 11 and 17 are cancelled.
Claims 20-25 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All grounds of rejection from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 8-10 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukkarila et al. (US 2009/0272644).
Regarding claim 26, Lukkarila discloses a plating apparatus (= an electroforming reservoir), comprising:
A tank (19) (= a housing) having an electrolyte circulation system with inlet (8) (= a first fluid inlet), section (4) (= a second fluid inlet), a drain (7) (= a drain outlet), the tank defining a first anode chamber (left-hand side of the plating apparatus), a second anode chamber (right-hand side of plating apparatus) separate from the first anode chamber, an electroforming chamber (i.e. middle section of the plating apparatus and any portions not considered the anode region or section), wherein the first anode chamber is provided with the first fluid inlet, the 
A first fluid outlet provided with the first anode chamber and fluidly coupled the first anode chamber to the electroforming chamber (i.e. left-hand side, perforated sheet 12, through collector-distributor 3, or nozzles 2);
A second fluid outlet provided with the second anode chamber and fluidly coupling the second anode chamber to the electroforming chamber (i.e. right-hand side, perforated sheet 12, through collector-distributor, 3 and nozzles 2); (Figure 1);
A first anode (e.g. anode material, 6) within the first anode chamber; and 
A second anode (e.g. anode material, 6) within the second anode chamber [0039].  It is noted that the claimed “the housing defining” is not particularly structurally limiting.  The claimed ‘defining’ does not specify a particular configuration (e.g. through a sidewall of the housing).  The claimed “provided with” is not particularly structurally limiting.  The terms “provided with” merely require an association between elements.  The claimed “a housing having” does not particularly indicate position of the elements (e.g. first fluid inlet).  The housing as a whole may be inclusive of the claimed elements. 
Regarding claim 2, Lukkarila discloses a plated part (1) functioning as the cathode [0008]. 
Regarding claim 3, Lukkarila discloses the claimed invention described above including a workpiece part (1).  The workpiece part is placed within the plating apparatus through an opening.  Regarding any portion extending outside of the electroforming chamber, the workpiece may extend outside of the electroforming chamber when it is either inserted or removed from the chamber.  Further, the workpiece is regarded as the material or article worked upon and therefore 
Regarding claim 4, Lukkarila discloses wherein the anode material is made of non-disposable material [0039].  The claimed conformable does not particularly require any further structure. 
Regarding claim 6, Lukkarila discloses a circulation system (7) for draining [0047].  
	Regarding claim 8, the electroforming chamber of Lukkarila is positioned between the first and second anode chambers (Figure 1). 
Regarding claim 9, the claim language is directed towards the manner of operating the claimed device and does not structurally differentiate the plating apparatus of Lukkarila and the claimed apparatus.  Moreover, the nozzles and circulation system of Lukkarila are capable of controlling the flow rate [0016].  
Regarding claim 10, Lukkarila discloses wherein the anode material may be disposable [0039].  
Regarding claim 28, Lukkarila discloses a perforated non-conductive plate (12) on both of the anode sides (Figure 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarila et al. (US 2009/0272644). 
Regarding claim 5, Lukkarila discloses the claimed invention as described above.  Lukkarila discloses anodes formed of non-disposable material and the anode include a conductive plate or solid sheet of metal alloy [0039].  Duplication of parts has no patentable .
Claims 12-16, 18, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarila et al. (US 2009/0272644) in view of Fuchs (DE 19539865). 
Regarding claim 27, Lukkarila discloses a plating apparatus (= an electroforming reservoir), comprising:
A tank (19) (= a housing) having an electrolyte circulation system with inlet (8) (=a first fluid inlet), section (4) (= a second fluid inlet), a drain (7) (= a drain outlet), the tank defining a first anode chamber (left-hand side of the plating apparatus), a second anode chamber (right-hand side of plating apparatus) separate from the first anode chamber, an electroforming chamber (i.e. middle section of the plating apparatus and any portions not considered the anode region or section), wherein the first anode chamber is provided with the first fluid inlet, the second anode chamber is provided with the second fluid inlet, and the drain outlet is provided with the electroforming chamber (Figure 1, [0032]-[0045]);
A first fluid outlet provided with the first anode chamber and fluidly coupled the first anode chamber to the electroforming chamber (e.g. left-hand side, perforated sheet 12, through collector-distributor 3, or nozzles 2);
A second fluid outlet provided with the second anode chamber and fluidly coupling the second anode chamber to the electroforming chamber (e.g. right-hand side, perforated sheet 12, through collector-distributor, 3 and nozzles 2); (Figure 1);
A first anode (e.g. anode material, 6) within the first anode chamber; and 

Lukkarila differs from the instant claim in that Lukkarila does not disclose wherein the plating apparatus includes a reservoir anode, a reservoir cathode, and an additional power source.
In the same or similar field of performing electroplating with a plating apparatus that enriches the electrolyte, Fuchs discloses wherein an apparatus may include a regeneration circuit including a regeneration room (B), an auxiliary cathode (7) and an auxiliary anode (5) (page 3).  Fuchs teaches that the regeneration provides a soluble anode for metal enrichment and an auxiliary cathode to work with appropriate means to ensure that there is no deposition of the metal ions on the auxiliary cathode (page 2).  Fuchs teaches that the loss of metal ions which are deposited on the cathode for coating is at least partially replaced with the help of the soluble anode (5) (page 3).  Fuchs teaches that the electrolyte is continuously recirculated (page 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the plating apparatus of Lukkarila with the regeneration tank of Fuchs because Fuchs teaches that the electrolyte is continuously circulated while partially 
Regarding claim 12, Lukkarila discloses wherein the electroforming chamber is configured to accommodate a workpiece (e.g. plated part, 1) defining a second cathode. 
Regarding claim 13, Fuchs discloses the use of separate power sources (S, Q) (page 4).  
Regarding claim 14, Lukkarila discloses wherein the plating apparatus includes a plurality of non-disposable anodes.  If the tank (19) and its contents as a whole are considered the electroforming chamber, then the anodes of Lukkarila are located within the electroforming chamber [0039].  The anodes of Lukkarila have a non-uniform spacing with the plated part (2) (Figure 1).  
Regarding claim 15, Lukkarila and Fuchs disclose recirculation circuits as described above. 
Regarding claim 16, Lukkarila discloses a pump coupled to a recirculation circuit (abstract).  
Regarding claim 18, Lukkarila discloses the anode material comprising disposable material [0039].  
Regarding claim 19, Lukkarila discloses separate conduits in the circulation route (Figure 1).  

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795